DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
In view of the Appeal Brief filed on 03/26/2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejections (with respect to claims 17 and 22) are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TOAN TON/Supervisory Patent Examiner, Art Unit 2882                                                                                                                                                                                                        

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12, 16, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki (US 20070195173 A1) in view of Yuyama (US 20050231633 A1).
Regarding claim 1, Nozaki teaches a method for generating white flash from a Light Emitting Diode (LED) projector coupled to a computing system, the method comprising: operating the LED projector in a projection mode (S105; Fig. 3 and 7), including actuating, 
Nozaki does not explicitly teach strobes of white light illuminating projection surface during an image capturing period where an image of the projection surface is captured.
Yuyama teaches strobes of white light illuminating projection surface during an image capturing period where an image of the projection surface is captured by simultaneously activating R/G/B LEDs (16a, 17, 18a; Fig. 1-4; [0039], [0044], [0046], [0047], [0057], [0061]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nozaki with Yuyama; because it allows greater flexibility in properly exposing the image captured by controlling the timings of the LEDs.
Regarding claim 12, Nozaki teaches a LED projector (Fig. 1) coupled to a computing system (120) for generation of white flash, the LED projector comprising: at least one red LED; at least one green LED; at least one blue LED ([0064]-[0068]); a LED driving circuit coupled to the at least one red LED, the at least one green LED, and the at least one blue LED, the LED driving circuit to operate the LED projector in a projection mode (S105; Fig. 3 and 7) in which the at least one red LED, the at least one green LED, and the at least one blue LED are actuated sequentially during a period for projection of an image frame to project images onto a projection surface (S105; Fig. 3, 7; [0068]), and the LED driving circuit comprising a white flash generation module to: switch the LED projector to a white-light mode (S109; Fig. 3 and 4) from the projection mode (S105; Fig. 3 and 7); actuate, simultaneously during a period other than the period for projection of the image frame, at least one red LED, at least one green LED, and at least one blue LED from amongst all LEDs of the LED projector to generate a white flash of light in the white-light mode (S109; Fig. 3, 4 and 24; [0108]-[0114]); project the white flash of light onto the projection surface (S402); and switch the LED projector back to the projection mode (S105; Fig. 3 and 7) from the white-light mode (S109; Fig. 3 and 4) based on a predefined time period (S111) such that the LED projector alternates between the projection mode (S105; Fig. 3 and 7) to project images onto the projection surface and the white-light mode (S109; Fig. 3 and 4) to illuminate and capture images from the projection surface, the white flash generation module to simultaneously actuate, during the period other than the period for projection of the image frame, the at least one red LED, the at least one green LED, and the at least one blue LED in a sequence of on and off states to generate strobes (consecutive photography) of the white flash of light during the white-light mode (S109; Fig. 3, 4 and 24; [0108]-[0114]).  
Nozaki does not explicitly teach strobes of white light illuminating projection surface during an image capturing period where an image of the projection surface is captured.
Yuyama teaches strobes of white light illuminating projection surface during an image capturing period where an image of the projection surface is captured by simultaneously activating R/G/B LEDs (16a, 17, 18a; Fig. 1-4; [0039], [0044], [0046], [0047], [0057], [0061]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nozaki with Yuyama; because it allows greater flexibility in properly exposing the image captured by controlling the timings of the LEDs.
Regarding claim 24, Nozaki further teaches receiving an input to switch the LED projector to the white-light mode (S109; Fig. 3 and 4) from the projection mode (S105; Fig. 3 and 7), wherein the input is one of a direct user input and an indirect input ([0061]).  
Regarding claim 16, Nozaki further teaches the method comprises actuating, simultaneously, all the LEDs of the LED projector to generate the white flash of light in the white-light mode (S109; Fig. 3 and 4; [0108]-[0114]).  
Regarding claim 21, Nozaki further teaches the white flash generation module simultaneously actuates all the LEDs of the LED projector to generate the white flash of light ([0108]-[0114]).  

Claims 7, 8, 10, 11, 17, 20, 22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki (US 20070195173 A1) in view of Blanton (US 20130113920 A1) and in further view of Yuyama (US 20050231633 A1) 
Regarding claim 7, Nozaki teaches a projection system (Fig. 1), comprising: a computing system (120); and a LED projector ([0054]) coupled to the computing system (120), the computing system to actuate, sequentially during a period for projection of an image frame, at least one red LED, at least one green LED, and at least one blue LED of the LED projector to operate the LED projector in a projection mode (S105; Fig. 3 and 7) to project images onto a projection surface (S105; Fig. 3, 7; [0068]), and the LED projector comprising a white flash generation module to: receive an input from the computing device to switch the LED projector to a white-light mode (S109; Fig. 3 and 4); switch the LED projector to the white-light mode (S109; Fig. 3 and 4) from the projection mode (S105; Fig. 3 and 7) based on the received input; actuate, simultaneously during a period other than the period for projection of the image frame, at least one red LED, at least one green LED, and at least one blue LED from amongst all LEDs of the LED projector to generate a white flash of light in the white-light mode (S109; Fig. 3 and 4; [0108]-[0114]), including simultaneously actuate, during the period other than the period for projection of the image frame, the at least one red LED, the at least one green LED, and the at least one blue LED in a pattern of on and off states to generate strobes (consecutive photography) of the white flash of light during the white- light mode (Fig. 24; [0108]-[0114]); project the white flash of light onto the projection surface (S402); and switch the LED projector back to the projection mode (S105; Fig. 3 and 7) from the white-light mode (S109; Fig. 3 and 4), after a predetermined time period or based on occurrence of a trigger (S111; Fig. 3), the projection system (Fig. 1 and 20a) further comprising: a reflective surface (301; Fig. 20a) to reflect the white flash of light onto the projection surface to illuminate the projection surface; and an image capturing device (103) coupled to the computing system (120) and located adjacent the reflective surface (301) to capture images from the projection surface as illuminated by the white flash of light during the white-light mode (S109; Fig. 3 and 4).
Nozaki does not explicitly teach the reflective surface located external to the LED projector and the image capturing device coupled to the computing system and located external to the LED projector adjacent the reflective surface.
Blanton teaches the reflective surface (20) located external to the LED projector (16) and the image capturing device (18) coupled to the computing system and located external to the LED projector (16) adjacent the reflective surface (20).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Blanton with Nozaki; because it provides flash illumination of the for better image capture in Blanton.
Neither Nozaki nor Blanton explicitly teaches strobes of white light illuminating projection surface during an image capturing period where an image of the projection surface is captured.
Yuyama teaches strobes of white light illuminating projection surface during an image capturing period where an image of the projection surface is captured by simultaneously activating R/G/B LEDs (16a, 17, 18a; Fig. 1-4; [0039], [0044], [0046], [0047], [0057], [0061]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Blanton and Nozaki with Yuyama; because it allows greater flexibility in properly exposing the image captured by controlling the timings of the LEDs.
Regarding claim 8, Nozaki further teaches simultaneous actuation of the at least one red LED, the at least one green LED, and the at least one blue LED from amongst all the LEDs is to generate an increased illuminance of projected light by the LED projector ([0108]-[0114]).  
Regarding claim 10, Nozaki further teaches the projection surface (111) is one of a passive projection surface and an active projection surface to receive the input ([0052]).  
Regarding claim 11, Nozaki further teaches the trigger is an external input from the user ([0061]). 
Regarding claim 17, Nozaki further teaches projecting the white flash of light onto the projection surface includes reflecting the white flash of light onto the projection surface (111) with a reflective surface (301), and wherein the image capturing device is located adjacent the reflective surface (Fig. 20a).  
Nozaki does not explicitly teach the reflective surface located external to the LED projector and the image capturing device located external to the LED projector and adjacent the reflective surface.
Blanton teaches the reflective surface (20) located external to the LED projector (16) and the image capturing device (18) coupled to the computing system and located external to the LED projector (16) adjacent the reflective surface (20).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Blanton with Nozaki; because it provides flash illumination of the for better image capture in Blanton.
Regarding claim 22, Nozaki further teaches a reflective surface (301) to reflect the white flash of light onto the projection surface (111); and an image capturing device (103) located adjacent the reflective surface (301) to capture images from the projection surface as illuminated by the white flash of light (Fig. 20a).
Nozaki does not explicitly teach the reflective surface located external to the LED projector and the image capturing device located external to the LED projector and adjacent the reflective surface.
Blanton teaches the reflective surface (20) located external to the LED projector (16) and the image capturing device (18) coupled to the computing system and located external to the LED projector (16) adjacent the reflective surface (20).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Blanton with Nozaki; because it provides flash illumination of the for better image capture in Blanton.
Regarding claim 20, Nozaki further teaches in the white-light mode (S109; Fig. 3 and 4), the white flash generation module to actuate, simultaneously, all the LEDs of the LED projector to generate the white flash of light ([0108]-[0114]).  
Regarding claim 25, Nozaki further teaches the white flash generation module to switch the LED projector back to the projection mode (S105; Fig. 3 and 7) from the white-light mode (S109; Fig. 3 and 4) after a predetermined time period (S111; Fig. 3). 
Regarding claim 26, Nozaki further teaches the white flash generation module to switch the LED projector back to the projection mode (S105; Fig. 3 and 7) from the white-light mode (S109; Fig. 3 and 4) such that the LED projector alternates between the projection mode (S105; Fig. 3 and 7) to project images onto the projection surface and the white-light mode (S109; Fig. 3 and 4) to illuminate and capture images from the projection surface (Fig. 3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nozaki (US 20070195173 A1) in view of Yuyama (US 20050231633 A1) and in further view of Katz (US 20120075534 A1).
Regarding claim 4, neither Nozaki nor Yuyama explicitly teaches the indirect input is received through the computing system, and wherein the computing system receives the indirect input through a touch gesture made by the user on the projection surface.  
Katz teaches the receiving the indirect input through a touch gesture made by the user on a projection surface of the projector (Fig. 1 and 2; [0029]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nozaki and Yuyama with Katz; because it allows interactions by touch/gesture between the user and the projection system.

Response to Arguments
Applicant's arguments filed 03/26/2021 Appeal Brief with regard to claims 1 and 12 have been fully considered but they are not persuasive. 
Applicant/s argue, with respect to claims 1, 7 and 12,
Regarding Fig. 3 of the Yuyama reference, this figure simply shows operation of a single LED (i.e., "(LED)"). Fig. 3 of the Yuyama reference, however, does not show operation of multiple LEDs. As a comparison, and with reference to Fig. 5, Fig. 6, Fig. 7, when operating multiple LEDs (i.e., three LEDs), the Yuyama reference separately shows the three LEDs (i.e., "LED#1", "LED#2", "LED#3"). As noted above, such LEDs are sequentially switched. Furthermore, in describing Fig. 3, the Yuyama reference does not disclose simultaneously operating three LEDs and, more specifically, does not disclose simultaneously operating a red LED, a green LED, and a blue LED.
In relying on the Yuyama reference, the Examiner asserts that "Yuyama teaches strobes of white light illuminating [a] projection surface during an image capturing period where an image of the projection surface is captured by simultaneously or sequentially activating color LEDs or white LEDs" (emphasis added) (Final Office Action, Page 4, 5). As noted above, although the Yuyama reference does disclose sequentially switching LEDs, the Yuyama reference does not disclose simultaneously operating LEDs. More importantly, the word "simultaneous" (or "simultaneously") does not appear anywhere in the Yuyama reference. The Examiner's assertion that "Yuyama teaches... simultaneously...activating color LEDs or white LEDs," therefore, is incorrect.
Appellant, therefore, submits that the combination of the Nozaki and Yuyama references does not disclose generating strobes of a white flash of light during a white-light mode by simultaneously actuating, during a period other than a period for projection of an image frame, at least one red LED, at least one green LED, and at least one blue LED in a sequence of repeated on and off states during the white-light mode, projecting the strobes of the white flash of light (as generated by the simultaneous actuation of the at least one red LED, the at least one green LED, and the at least one blue LED) onto a projection surface, and capturing an image from the projection surface as illuminated by the strobes of the white flash of light (as generated by the simultaneous actuation of the at least one red LED, the at least one green LED, and the at least one blue LED).  (Appeal Brief; p. 12-13).
Examiner respectfully disagrees.  Yuyama teaches the auxiliary light (LED),which produces white light, to be driven strobic manner in Fig. 3.  In paragraph [0061], Yuyama teaches the auxiliary light comprises RGB LEDs as shown in Fig. 4; hence activating the auxiliary light means activating all RGB LEDs.  Furthermore, in view of the rest of the disclosure of Yuyama, the only reasonable interpretation for the first embodiment is that the RGB LEDs (16a, 17a, 18a) are activated simultaneously; because, in the second, third and fourth embodiments, the RGB LEDs (16a, 17a, and 18a) are activated sequentially.
With respect to claim 7, applicant/s make the same argument/s as found in argument with respect to claims 1 and 12; hence the same response applies.

Applicant’s arguments with respect to claim(s) 17 and 22 have been considered but are moot because the new ground of rejection/s are applied, see above.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882